DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (US 2017/0210150) and further in view of Kobayashi (JP 2013049163).
With regard to claim 1, Mitsuo discloses a printing apparatus (100) [Para. 0032] comprising:
an ejection unit (42) [discharging head; Para. 0048] including a nozzle surface (44) [nozzle plate; Para. 0048] configured to eject a liquid droplet [ink; Para. 0048], the nozzle surface facing a printing surface of a medium (95) [Para. 0048; Fig. 1];
a transport unit (24, 24 & 48) [Para. 0037] configured to transport the medium in a transport direction (+X) [Para. 0037; Fig. 1];

a medium compression unit (61 & 70) [Para. 0046] configured to compress the medium, the medium compression unit being provided upstream of the ejection unit in the transport direction and downstream of the steam application unit in the transport direction [Fig. 1 & Fig. 8].
Mitsuo does not teach a steam application unit applies steam to the printing surface.
However Kobayashi teaches a steam application unit (82) [water applying unit; Para. 0018] applying steam to the printing surface of a medium (P) [paper; Fig. 0018]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply steam to a print surface of the recording medium in order to more effectively suppress ink from coming into contact with oxygen. [Kobayashi –Para. 0011]
With regard to claim 2, Mitsuo’s modified printing apparatus discloses all the limitations of claim 1 an Matsu also discloses wherein the steam application unit is configured to change an application range of steam in the transport direction [temperature is changeable; Para. 0014].
With regard to claim 3, Mitsuo’s modified printing apparatus discloses all the limitations of claim 1, and Mitsuo also discloses wherein a partition portion (62) is provided between the ejection unit and the steam application unit in the transport direction [Fig. 1].
With regard to claim 4, Mitsuo’s modified printing apparatus discloses all the limitations of claim 1, and Mitsuo also discloses wherein the transport unit includes a support unit (63) [supporting portion; Para. 0046] configured to support the medium being transported, and
the medium compression unit (61) is configured to contact the printing surface to press the medium against the support unit [Fig. 1].
claim 5, Mitsuo’s modified printing apparatus discloses all the limitations of claim 4, Matsu also discloses wherein the medium compression unit (70) includes a heating unit (75) configured to heat the printing surface. [Fig. 2]

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (US 2017/0210150) in view of Kobayashi (JP 2013049163) as applied to claim 1 above, and further in view of Shima (US 2014/0368590).
With regard to claim 6, Mitsuo’s modified printing apparatus discloses all the limitations of claim 1  and Mitsuo also discloses a carriage (43) configured to accommodate the ejection unit and move in a scanning direction intersecting the transport direction [Para. 0048]; but does not disclose a carriage shaft configured to support the carriage, wherein the steam application unit is coupled to the carriage, the steam application unit being on an opposite side of the carriage shaft to the carriage in the transport direction.
Shima teaches a carriage shaft (609) configured to support a carriage (600), wherein a steam application unit (17, 19) is coupled to the carriage [Fig. 10], the steam application unit being on an opposite side of the carriage shaft to the carriage in the transport direction [Fig. 10].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Mitsuo with a steam application being on an opposite side of a carriage as taught by Shima to supply steam to a rear side of a sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853